Citation Nr: 1701787	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  13-10 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in pertinent part, granted service connection for bilateral hearing loss and assigned a noncompensable evaluation.  The Veteran timely appealed the initial evaluation assigned.

This appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that his bilateral hearing loss disability is more severe than his current noncompensable (zero percent) evaluation would indicate.

The Veteran was initially afforded a VA Contract examination in April 2010, the results of which warranted a noncompensable evaluation under relevant VA regulations.

The most recent audiometric evaluation was conducted in July 2010 at the Atlanta VA Medical Center (VAMC). The July 2010 VA audiological evaluation suggests that the Veteran's hearing loss has worsened. Specifically, pure tone audiometry testing revealed higher decibels in several frequencies, as well as decreased speech recognition scores. Unfortunately, the audiological examination indicates that the speech recognition scores were not based on the Maryland CNC standard as required by 38 C.F.R. § 4.85 (a) (2016). Accordingly, the July 2010 evaluation is inadequate for adjudication purposes.

As the last appropriate examination of record is dated nearly 7 years ago, and there is suggestion of worsening of disability, the Board finds that an additional evaluation would be helpful in resolving the issue raised by the instant appeal. A new examination is therefore required to obtain updated findings regarding the severity of the Veteran's bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) ("Where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination").  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of his bilateral hearing loss disability. The claims file, including all recently obtained treatment records, and a copy of this remand, should be made available to the examiner. Any studies, tests, and evaluations deemed necessary by the examiner must be performed, including the Maryland CNC test and a puretone audiometry test. 

The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria and include an opinion regarding the functional effects caused by the Veteran's bilateral hearing loss disability.

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




